Citation Nr: 0638871	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney-at-
Law


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The veteran's appeal was most recently before the Board in 
December 2005, at which time the Board remanded the case for 
further evidentiary development by the originating agency.  
The case has now been returned to the Board for further 
appellate action.

During the pendency of this appeal, the Roanoke, Virginia RO 
assumed the role of agency of original jurisdiction.


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
disability has been productive of no incapacitating episode 
and no significant neurological impairment of either lower 
extremity.

2.  The veteran's low back disability is manifested by severe 
limitation of motion; ankylosis of the thoracolumbar spine is 
not present.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the for the veteran's service-connected low back disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243, § 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was not provided compliant 
notice prior to the initial adjudication of his claim.  He 
was provided with the notice required by the VCAA, by letter 
mailed in April 2006, to include notice that he should submit 
any pertinent evidence in his possession and notice with 
respect to the effective-date element of the claim.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  
award 
In a September 1988 rating decision, the veteran was awarded 
service connection for lumbar spine strain, with an 
evaluation of 10 percent under Diagnostic Code 5295, 
effective April 23, 1988, as his claim was filed within one 
year of his discharge from active duty.

In November 1999, the veteran filed a claim for an increased 
rating for his service-connected low back disability, 
claiming that his symptoms of pain were more frequent and 
severe.

In support of his claim for an increased rating, the veteran 
submitted private medical records from Salem Hospital, 
showing treatment for back pain, back strains, and back 
spasms and prescribed pain medication.  

The veteran also submitted an April 2000 statement from Dr. 
D. E. Poulson.  In his statement, Dr. Poulson indicates that 
he examined the veteran in April 2000 and at that time, he 
complained of intermittent lumbosacral pain which radiated 
into both lower extremities, more on the right than the left, 
and over the sciatic distribution.  The veteran also reported 
that the pain was aggravated by twisting, lifting, basketball 
and sitting for long periods of time but that it was relieved 
by taking Vicodin, Robaxin, Ibuprofen, stretching and warm, 
moist heat.

On physical examination, Dr. Poulson noted that the veteran 
was well-developed and moved around fairly well.  He also 
noted that the veteran's reflexes, including triceps, biceps 
and brachioradialis were equal and normal.  Range of motion 
of the dorsolumbar spine was as follows: flexion, 45 degrees; 
extension, 10 degrees; right lateral flexion, 20 degrees; 
left lateral flexion, 20 degrees; right rotation, 30 degrees; 
and left rotation, 30 degrees.  Straight-leg raising was 
positive on the right, at about 10 degrees and positive on 
the left, at 40 degrees.  Bent leg and cross leg were very 
painful bilaterally.  Knee jerks and ankle jerks were equal 
and normal.  There was no muscle weakness in that he could 
walk on his heels and toes.  Dr. Poulson also noted that the 
veteran had hypesthesia over the area of the L4-5 vertebrae.  
X-rays were taken and a lateral view of the lumbosacral spine 
showed normal alignment.  There was some dishing of the L2-3 
level probably due to heavy pressure as the veteran was a 
weight lifter.  L3-4 and L5-S appeared normal but the L4-5 
level showed some sclerosis and narrowing of the 
intervertebral space.

Dr. Poulson diagnosed the veteran with a chronic degenerating 
lumbar disc and degenerating C5-6 level discs and recommended 
conservative treatment.

In response to his November 1999 claim for an increased 
rating, the veteran was afforded a VA examination in June 
2000.  The examiner noted that X-rays taken at the VA Medical 
Center in Portland, Oregon showed evidence of degenerative 
disc disease, L1-2 and L4-5.  The examiner also noted the 
veteran's complaints of back pain on a daily basis and acute 
flare-ups of pain which occurred about two days a week.  The 
veteran also complained of radicular symptoms into the 
anterior right thigh and numbness on the dorsum of the right 
foot.  The examiner also indicated that the veteran 
complained of morning stiffness and exacerbation of his pain 
with coughing and sneezing.  The veteran also reported that 
he was no longer able to participate in sports activities 
because of his back disability.  The examiner noted that the 
veteran did not use a cane and walking and standing were 
reported to be generally tolerable.  However, the veteran did 
report that his pain kept him awake at night and he had 
difficulty standing and sitting in chairs for any length of 
time.  The examiner also noted that there was no indication 
of loss of bowel or bladder function.

Physical examination revealed tenderness over the lumbar 
spine but no frank spasm.  The veteran demonstrated 35 
degrees of forward flexion, limited by pain; 5 degrees of 
hyperextension, limited by pain; lateral bending, 20 degrees 
in both directions, and rotation, 20 degrees in both 
directions.  Deep tendon reflexes were equal at the knees and 
the ankles.  Motor testing revealed quadriceps and anterior 
tibial strength to be 3/5 on the right, 4/5 on the left.  
Extensor tendon strength of the first toe on the right was 
3/5 compared to 5/5 on the left.  There was no quadriceps 
atrophy and sensation was intact, with the exception of the 
first toes on both feet, which were diminished.  Straight-leg 
raising was equivocally positive on the right.

The examiner diagnosed the veteran with chronic lumbar strain 
superimposed on degenerative disc disease, L1-2 and L4-5.  
The examiner also noted that during flare-ups, he expected 
that the veteran would have an additional motion loss of five 
to ten degrees in forward flexion and he would also suffer 
some increased leg discomfort, resulting in weakness in the 
right leg and diminished endurance, but he did not suspect 
that there would be any incoordination.

In an August 2000 rating decision, the originating agency 
increased the veteran's disability rating to 40 percent under 
Diagnostic Code 5237, effective November 30, 1999.

In August 2001, the veteran filed a notice of disagreement 
with the RO's August 2000 decision, contending that the 40 
percent evaluation that was assigned for his back disability 
did not reflect the true severity of the disability.

In December 2002, the veteran submitted a VA Form 9, 
Substantive Appeal to this Board, stating that he had had 
ongoing and progressive problems related to his service-
connected back disability and in addition to strain and 
limitation of motion, he had also experienced sciatic pain 
and lower extremity numbness.  The veteran also indicated 
that he wished his disability to be rated under Diagnostic 
Code 5293 for intervertebral disc syndrome.

In May 2003, the veteran alleged that he has loss of use of 
his legs and feet due to his service-connected back 
disability.

In August 2003, the veteran was afforded another VA 
examination.  The examiner noted the veteran's complains of 
lower back pain on a daily basis with radicular symptoms into 
the right leg which spread to the buttocks, down the leg to 
the foot.  He also complained of numbness of the fifth toe, 
bilaterally.  The veteran reported that coughing and sneezing 
exacerbated his pain and that he was awakened at night by the 
pain.  He also indicated that he avoided sports activities 
and repetitive movements which caused him increased 
stiffness.  The examiner noted that the veteran was not using 
braces; he walked with a cane intermittently and range of 
motion was generally reduced.  However, the examiner also 
noted that there was no indication of loss of bowel or 
bladder function.  The veteran also reported that flare-ups 
of pain occurred once or twice a week, with additional motion 
loss and spasms and limping.  The veteran also reported that 
the numbness in his right foot caused him to want to scratch 
the foot and resulted in him abrading his skin a few times.  
Similar symptoms on the left were not reported.

On physical examination, the lumbar spine was mildly tender 
to percussion in the lower lumbar area and there was no 
muscular spasm.  The veteran demonstrated 30 degrees of 
forward flexion. 0 degrees of hyperextension and lateral 
bending, 15 degrees in both directions; rotation, 15 degrees 
in both directions, all limited by pain.  Deep tendon 
reflexes were equal at the knees and the ankles.  Motor 
testing showed the quads and anterior tibials to be 5/5 as 
well as dorsiflexors of the feet; however, this produced pain 
in the back.  There was no measurable atrophy and the 
veteran's gait appeared to be grossly normal but somewhat 
slow.  The examiner also noted that there was diminished 
sensation over the fifth toe of the right foot.

X-rays revealed that disk space narrowing at L1-2 and L4-5 
looked about the same.  There was also evidence of some 
posterior narrowing of the L5-S1 space that looked slightly 
increased.  There was no evidence of recent bony injury.

The examiner diagnosed the veteran with chronic lumbar strain 
superimposed on degenerative disk disease.  The examiner also 
indicated that during flare-ups, he would expect additional 
motion loss of 15 to 20 degrees in forward flexion with mild 
alteration in the veteran's gait and ambulatory endurance.

Pursuant to the Board's July 2004 Remand, the veteran was 
afforded a VA fee-basis examination in July 2005.

The examiner noted the veteran's complaints of persistent 
pain, stiffness, and deep pain in the buttocks during worst 
episodes.  The veteran also complained of numbness on the 
tops of the feet (mostly the right foot), and he complained 
that an increasing lack of range of motion in the lower back 
made it difficult for him to do lots of everyday activities 
such as dressing, cleaning and bending over.  The veteran 
also reported that his back continued to hurt after standing 
for more than 10-15 minutes and sitting for about 1.5 to 2 
hours.  The veteran reported that the pain in his low back 
and buttocks occurred 1.5 times per week and each time, 
lasted for 1.5 days.  According to the veteran, the pain 
traveled to deep in the right buttock and it was crushing, 
squeezing, burning and sticking in nature and the pain level 
was a 7.5 on a scale of 1 to 10.  He also reported that the 
pain would come by itself and could be elicited by physical 
activity and standing for too long and it was relieved by 
rest and the medication oxycodone and hydrocodone.  He also 
indicated that he was able to function during episodes of 
pain with the noted medication.

The veteran also reported experiencing incapacitating 
episodes as often as 3 times per year, which lasted for 1.5 
days and claimed that during that year, he had experienced 2 
incidents of incapacitation for a total of 2 days.  The 
veteran also indicated that the functional impairment from 
his back condition was revealed in him having a hard time 
getting dressed, cleaning his house and on bad days, the 
medications made it hard for him to work.  The veteran 
claimed that his back disability resulted in him losing 7 
days from work per year.

On physical examination, the veteran's posture was within 
normal limits and his gait was within normal limits.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement; muscle spasm was absent; and 
no tenderness was noted.  There was straight-leg raising on 
the right and negative straight-leg raising on the left.  
There was no ankylosis of the spine and range of motion of 
the thoracolumbar spine was as follows: flexion, 35 degrees 
with pain at 25 degrees; extension, 15 degrees; right lateral 
flexion, 10 degrees; left lateral flexion 20 degrees; right 
rotation, 30 degrees; and left rotation, 30 degrees.  The 
examiner noted that the joint function of the spine was 
additionally limited by pain and lack of endurance after 
repetitive use and pain had the major functional impact.  It 
was not additionally limited by fatigue, weakness or 
incoordination and there were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.

Neurological examination of the lower extremities revealed 
that motor function was within normal limits; sensory 
function was within normal limits; knee and ankle reflexes in 
both lower extremities were 3+.

The examiner also noted that the veteran had no difficulty 
sitting or lying down and that he could get up from the lying 
down position to sitting down position without any difficulty 
and without any assistance.  In addition, he noted that the 
veteran did not demonstrate any severe painful motion during 
the examination; he had only had 2 incapacitating episodes in 
the last year; there was no evidence of ankylosis and there 
was no spasm on the day of the examination.  Furthermore, the 
examiner indicated that the veteran did not have 
intervertebral disc syndrome; all his deep and superficial 
reflexes were normal; examination of the sensory system was 
normal; his sphincter tone was normal; and the veteran denied 
any history of bowel or bladder dysfunction or erectile 
dysfunction.

The examiner agreed with the VA established diagnosis of 
lumbosacral strain with loss of range of motion.

Of record are VA outpatient records showing that the veteran 
received treatment for his back.  The records do not provide 
detailed findings required for rating purposes, nor do they 
show that the veteran was ever prescribed bed rest due to an 
incapacitating episode of intervertebral disc syndrome.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; 40 percent evaluation is warranted if forward flexion 
of the thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine; a 20 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  If forward flexion of the 
thoracolumbar is greater than 60 degrees, but not greater 
than 85 degrees, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or there is muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour, a 10 percent disability evaluation 
is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2006).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following:  
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Initially, the Board notes that although the veteran has 
reported experiencing incapacitating episodes, none of the 
medical evidence shows that he has been prescribed bed rest 
because of such an episode.  Furthermore, although there are 
have been some abnormal neurological findings, such as 
sensory impairment in the great toes, throughout the period 
of this claim, no examiner has diagnosed intervertebral disc 
syndrome and the July 2005 QTC examiner specifically stated 
that the veteran does not have intevertebral disc syndrome.  
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the disability does not warrant 
a separate compensable rating for neurological impairment of 
either lower extremity or more than a 40 percent rating under 
Diagnostic Code 5293.

Under the former criteria, 40 percent is the maximum 
evaluation authorized for lumbosacral strain.  Under the 
former and current criteria, 40 percent is the maximum 
evaluation authorized for limitation of motion or favorable 
ankylosis of the lumbar spine.  The medical evidence 
uniformly shows that the veteran retains useful motion of the 
lumbosacral spine.  The functional impairment clearly does 
not more nearly approximate the unfavorable ankylosis 
required for a 50 percent rating.     

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the veteran's low 
back disability.  In addition, the doctrine of reasonable 
doubt is also inapplicable to this claim because the 
preponderance of the evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

The Board having determined that the veteran's low back 
disability does not warrant a rating in excess of 40 percent, 
the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


